Citation Nr: 9903673	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-22 084	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for elevated cholesterol.  




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1973 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
elevated cholesterol.  

The January 1997 rating decision also denied service 
connection for several other conditions for which the veteran 
filed a claim.  He did not file a notice of disagreement with 
those determinations and the issues have not been certified 
for appeal.  Therefore, they are not before the Board and 
will not be addressed herein.  


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or the Board confers on a veteran 
(or claimant) the right to compliance with the remand orders, 
as a matter of law, and the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of a 
remand.  

In June 1998, the Board remanded the case to the RO for 
additional development including an examination and an 
opinion as to whether the veteran had any disability 
associated with his elevated cholesterol.  The veteran was 
examined in October 1998, and the physician diagnosed 
hyperlipidemia and hypertension.  However, he did not comment 
as to whether the veteran had any disability associated with 
the hyperlipidemia.  It was noted that further testing would 
be done.  A serum study for cholesterol was interpreted as 
showing that cholesterol was elevated.  The notation of the 
value was damaged on insertion in the claims folder.  The 
examiner did not comment further after the testing. 

Accordingly, the case is REMANDED to the RO for the 
following:  
1.  The RO should refer the veteran's 
claims folder to the physician who 
examined the veteran in October 1998, if 
he is available, and request an opinion 
as to whether the veteran has any 
disability associated with his elevated 
cholesterol.  If the examiner is 
unavailable, or if he determines that 
another examination is necessary, such 
examination should be scheduled by the 
RO.  The examiner must refer to the 
previous remand and provide the requested 
information.  

2.  After the development requested above 
is completed, the RO should readjudicate 
the claim.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


